Detailed Action
1. This Office Action is submitted in response to the Application filed 1-5-20521, wherein claims 1-15 have been canceled by preliminary amendment. Claims 16-30 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
2. Claims 16-30 are rejected under 35 U.S.C. 112 (a), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the computer implemented method and program for filtering at least one selected ion from an ion beam, commensurate in scope with these claims. 
For example, claim 16 describes a computer-implemented method, and claim 29 describes a computer, both of which are used for filtering at least one selected ion from an ion beam, comprising:
determining the at least one selected ion with a selected ion mass, selected charge, and/or selected mass-to-charge ratio;
determining at least one predefinable region having predefinable ions whose ion masses, charges and/or mass-to-charge ratios are greater or less than the selected ion mass, the selected charge and/or the selected mass-to-charge ratio of the at least one selected ion;
isolating the predefinable region of the ion beam along a trajectory of the ion beam; and
detecting the predefinable ions within the predefinable region.

However, the applicant’s published specification contains no definition of the claim term “predefinable region of the ion beam” nor any technique for determining the claimed “predefinable region of the ion beam”.
For example, the most detailed description of the claimed predefinable region was found at [0061]-[0066] of applicant’s published specification, which describes the predefinable regions B1 and B2, shown in figure 3A, as portions of  a mass spectrum (note the filter or m/z wndow F1), where filter window F1 contains ions in a selected range m1/z1, which can be selected and/or filtered out and removed from the ion beam 1. Alternatively, all ions in filter window F1 may be retained (isolated ), while all ions having m/z ratio’s outside the window can be removed from the ion beam.


    PNG
    media_image1.png
    294
    634
    media_image1.png
    Greyscale

Although paragraph [0066] of the applicants published specification, describes regions B1 and B2, as being parts of ion beam 1, they are not, in fact defining regions of ion beam 1, but rather are used to define regions of the mass spectrum that was obtained when ion beam 1 was 
The specification is not enabling for the following reasons; 
a) The applicant’s published specification fails to provide a definition for the claim term “predefinable region of an ion beam”, and also fails to provide any corresponding structure that would allow one of ordinary skill in the art to determine a predefinable region of an ion beam.
b) The applicant’s published specification above describes the predefinable regions B1 and B2 as portoins of the mass spectrum of Figure 3a, and incorrectly states that the predefinable regions B1 and B2, are portions of an ion beam, when they are in fact portions of a mass spectrum. 
Thus, absent a description of predefinable region of an ion beam, the examiner concludes that the specification does not contain clear, concise, and exact terms that would enable any person skilled in the art to make and use the invention, as described in claims 16 and 29.


A preliminary search was performed, but no prior art reference could be applied to the claims until the issues described in the § 112 rejection above have been addressed.	


Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
November 15, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881